NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEMETRICE SIGHTLER,                             No.    18-55492

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cv-02235-LAB-RNB
 v.

DAVID S. NISLEIT; et al.,                       MEMORANDUM*

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted September 11, 2019**
                              Pasadena, California

Before: RAWLINSON, IKUTA, and BENNETT, Circuit Judges.

      Demetrice Sightler filed a 42 U.S.C. § 1983 action alleging that defendant

officers (“Defendants”) violated his Fourth Amendment rights. Specifically,

Sightler brought unlawful arrest and excessive force claims against Defendants.

Defendants appeal the district court’s denial of their motion for summary judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on qualified immunity.1 We have jurisdiction under 28 U.S.C. § 1291, and

we reverse.

      We review de novo the district court’s denial of qualified immunity, and in

doing so, we view all evidence in the light most favorable to Sightler. See Lopez v.

Gelhaus, 871 F.3d 998, 1005–06 (9th Cir. 2017). Because the facts are familiar to

the parties, we do not recite them here except as necessary.

      Although the evidence, viewed in the light most favorable to Sightler,

plausibly supports that Defendants may have violated his Fourth Amendment

rights, we hold that Defendants are entitled to qualified immunity on all claims

because Sightler fails to “identify sufficiently specific constitutional precedents to

alert [Defendants that their] particular conduct was unlawful.” Shafer v. Cty. of

Santa Barbara, 868 F.3d 1110, 1118 (9th Cir. 2017). And he does not argue that

this is one of those “rare” cases in which the violation was so obvious that we must

conclude that qualified immunity is inapplicable, “even without a case directly on

point.” A.D. v. Cal. Highway Patrol, 712 F.3d 446, 455 (9th Cir. 2013).

      Neither the district court nor Sightler, who has the burden of showing that

the law was clearly established, “identify a case where an officer acting under

similar circumstances as [Defendants] was held to have violated the Fourth


1
 Sightler also sued the City of San Diego (“City”), and the district court granted
summary judgment for the City on all claims made against it. Sightler does not
appeal the district court’s grant of summary judgment in favor of the City.

                                           2
Amendment.” White v. Pauly, 137 S. Ct. 548, 552 (2017) (emphasis added).

Indeed, none of the cases cited by the district court or Sightler involved either a

report of a suspect who was armed with a gun and was threatening to kill a person,

or a similar serious situation involving dangerous or exigent circumstances. And

none involved facts like the present where a reasonable officer could have

objectively believed that the plaintiff resembled the suspect’s description.

Additionally, none of the cases involved a plaintiff, who not only matched the

general description of the suspect, but who was also located in very close physical

and temporal proximity to the crime scene.

      The district court erred by defining clearly established law “at a high level of

generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). Defendants are

entitled to qualified immunity because their conduct, even when viewed in the light

most favorable to Sightler, did not violate clearly established law. We reverse the

judgment of the district court and remand with direction to enter judgment in favor

of Defendants.2

      The parties shall bear their own costs on appeal.

      REVERSED and REMANDED.


2
  Defendants’ motion to transmit physical exhibits (Dkt. No. 9) is GRANTED to
the extent Defendants seek leave to transmit the exhibits identified as Appellants’
Excerpts of Record, Volume 4, at pages 656 and 658, and the motion is otherwise
DENIED. Defendants’ motion to augment the excerpts of record (Dkt. No. 10) is
DENIED.

                                          3